DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  Claim 1 recites the limitation “a rupture chamber” in line 2.  This term is objected to as not being the common and/or well known term employed in the art.  Although the claim further defines the rupture chamber with the limitations: “intended to be actuated to rupture the mud cake by suction,” the limitation term “rupture chamber” is not the common and/or well known term employed by those of ordinary skill in the art.  The common and/or well known term to those of ordinary skill in the art is “pretest chamber” or “pre-test chamber.”  This is evidenced by numerous prior art references cited by the Applicant and by the Examiner, in particular, by U.S. 2013/0255367 to Dussan, V et al., which states in para 0003: “The purpose of the draw-down procedure is to establish fluid communication between the flow line and the formation fluid.  Drawdown includes moving the piston in the pretest chamber (emphasis added) to expand the volume of the flow line so that the pressure of the fluid in the flow line is reduced sufficiently below formation pressure causing the mud cake seal to break.”   Further evidence of the limitation “rupture chamber” being non common and/or well known in the prior art, is a search of the term “rupture chamber” performed by the Examiner in the field of endeavor, i.e. formation pressure testing via downhole tools, only results in a single hit of the instant published specification.   The Examiner strongly suggests replacing all instances of “rupture chamber” to “pretest chamber” in the instant    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant independent claim 1 recites “at least one formation pressure sensor” in line 3, “at least one pressure sensor” in line 10, and “a pressure sensor” in line 13.   Although, it appears, based on Applicant’s preliminary amendment to the claims removing numerical figure references, all of these recited “pressure sensor(s)” are separate and distinct “pressure sensor(s),” however, the claim is rendered indefinite for it is unclear if the same “pressure sensor” is being recited, or a different/distinct “pressure sensor” is being recited.   For example, the recited “fluid withdrawal line” and “flow line” are fluidically coupled, thus a pressure sensor connected to the fluid withdrawal line, is also connected to the flow line.  The Examiner suggests clearly distinguishing the pressure sensors recited in the claims and specification as first, second and third pressure sensors to provide definiteness and clarity.  All other claims are also rejected due to their dependency.
The term "several" in claim 1 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “several” has varying definitions, but is broadly defined by Merriam-Webster dictionary as: “more than one” as well as “more than two but fewer than many.”  Other dictionaries broadly define “several” simply as “some.”  These varying definition render the term “several” and claim 1 indefinite, for it does not clearly define the number of test chambers recited in the claimed invention.  All other claims are similarly rejected due to their dependency. For the purposes of examination, the Examiner will give the term “several” the broadest interpretation as “more than one.”
Instant dependent claim 7 recites the limitation: “at different heights” in regards to sensors, however, fails to adequately recite exactly what aspect of claimed logging device the “different heights” are being actually referred to, and/or locations relative to the recited fluid/flow lines, thus rendering the claim indefinite.  Furthermore, as addressed above, additional pressure sensors are recited, potentially rendering the claim indefinite as well due to potential confusion with previously recited pressure sensor(s).
Instant dependent claims 9-11 and 15-17 recite the limitations: of “uncertainty” and “coherence” being computed/calculated/communicated as well as control method aspects based on the limitations, however, the instant specification and/or claims fail to define what constitutes “uncertainty” and/or “coherence,” or the specific calculations/computations involved in determining “uncertainty” and/or “coherence” in regards to measured physical parameters by the recited sensor(s).  Generally, the “uncertainty” and/or “coherence” of a measurement is not defined solely by the instrument of a measurement, such as a sensor.  As such, there is no 
Claim 3 recites the limitation "the fluid circulation" and “the first end” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “a mud cake” while instant claim 1 already recites “a mud cake,” thus rendering the claim indefinite as to the same mud cake is being  recited, or a different mud cake.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,269,180 to Dave et al.  Dave et al. discloses a logging device (A, Figs. 1 and 2) for measuring pressure into an underground formation containing a fluid (see entire reference) including: at least one formation pressure sensor (Figs. 1, 2 and 3), the formation pressure sensor including a tool body part (note: Dave discloses that the logging device is formed of multiple tool modules/body parts) and a probe (10) (as well as additional probes (12, 14)) mounted on the tool body, the probe including a fluid withdrawal line (54a) intended to be placed in fluid communication with the underground formation after rupture of a mud cake, the tool body part/module including a flow line (54) connected to the fluid withdrawal line, several (i.e. more than one) parallel test chambers (84, 90) connected to the flow line and several (i.e. more than one) respective closing systems (80, 88), for each of the several parallel testing chambers, adapted to fluid isolate each test chamber from the flow line, and at least one pressure sensor  by inherently putting the probe in contact with the mud cake of the underground formation; closing the first isolation valve (62); actuating the rupture/pretest chamber so as to establish fluid communication between the underground formation and the fluid withdrawal line (see col. 5, line 56 to col. 6, line 29; col. 8, line 27 to col. 9, line 59); opening the first isolation valve and actuating at least one of the test chambers so as to suction fluid inside the at least one of the test chambers (see col. 5, line 56 to col. 6, line 29; col. 8, line 27 to col. 9, line 59) via cooperation of other valves being opened or closed (see col. 6, line 33 to col. 10, line 9); ensuring fluid isolation of the at least one chamber from the flow line via closing valves (80, 88) of the closing system(s) of the at least one chamber; and measuring the pressure stabilization in the flow line (see col. 10, lines 10-41) (as recited in instant dependent claim 12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,269,180 to Dave et al. as applied to claim 1 above, and in further view of U.S. 2020/0141234 to Ventre.   Dave et al. disclose all of the previous elements of a logging device recited in claim 1.  Dave et al. do not explicitly disclose the relative volumes/sizes of the rupture/pretest chamber and the test chambers, in particular, volume of each of the test chambers being more than the volume of the rupture/pretest chamber (as recited in instant dependent claim 4).  However, it is well known to those of ordinary skill in the art as of the effective filing date that rupture/pretest chambers are small in size/volume, typically 10cc-20cc, and test/sample volumes are much larger, to take/make large samples.  Furthermore, Ventre discloses a logging device for measuring pressures of formations (see entire reference) that has several test volumes (8a, 8b, 8c, 8d) that vary in size/volumes, i.e. different volumes.  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to choose any relative size of the rupture/pretest chamber and the test chambers disclosed by Dave et al., (i.e. the test chambers volume being more than the rupture/pretest chamber volume), based on desired pressure tests .
Claims 1, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0304757 to Fujisawa et al. and U.S. 5,269,180 to Dave et al.  Fujisawa et al. discloses a logging device (Figs. 2 and 3) for measuring pressure into an underground formation containing a fluid (see entire reference) including: at least one formation pressure sensor (320a, 321a, 330a), the formation pressure sensor including a tool body part (301), the probe including a fluid withdrawal line (319a, 303a) intended to be placed in fluid communication with the underground formation after rupture of a mud cake, the tool body part/module including a flow line (325a, 402) connected to the fluid withdrawal line, a test chambers (420) connected to the flow line and several (i.e. more than one) respective closing systems (416, 408, 418), for test chamber, adapted to fluid isolate each test chamber from the flow line, and at least one pressure sensor (414) (see para 0047) connected to the flow line; wherein the probe further includes a rupture/pretest chamber with a piston (314a, 318a) inherently configured and intended to be actuated to rupture/break the mud cake by suction (i.e. increasing a volume via a piston) and a pressure sensor (323a, 320a) connected to the fluid withdrawal line and, a first isolating valve (321a) on the fluid withdrawal line downstream of the rupture/pretest chamber and upstream to the flow line adapted to isolate the rupture/pretest chamber from the flow line when the rupture/pretest chamber is actuated (see paras 0041-0048)(as recited in instant independent claim 1); wherein the rupture/pretest chamber defines a cavity (see Fig. 3) and includes a piston (318a) movable into the cavity between a retracted position and an extended position (as recited in instant .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0304757 to Fujisawa et al. and U.S. 5,269,180 to Dave et al. as applied to claim 1 above, and in further view of U.S. 2020/0141234 to Ventre.   Fujisawa et al. and Dave et al. disclose all of the previous elements of a logging device recited in claim 1.  Fujisawa et al. and Dave et al. do not explicitly disclose the relative volumes/sizes of the rupture/pretest chamber and the test chambers, in particular, volume of each of the test chambers being more than the volume of the .

Allowable Subject Matter
Claims 2, 3, 6-11 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 and objections of the claims, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861